SCHOONOVER, Judge.
Dewey Fred Shirley appeals the trial court’s denial of his motion for post-conviction relief under Florida Rule of Criminal Procedure 3.850.
Appellant raised several points in his motion, only two of which have merit. First, appellant alleged that he was sentenced to prison without an evidentiary hearing after being released from a rehabilitative mental hospital. Second, appellant alleged that his plea of guilty was improper because the court was aware he was mentally unable to aid himself. These allegations, if true, might entitle appellant to relief. The trial court, however, failed to conduct an eviden-tiary hearing or to attach portions of the record that refute these allegations. We, therefore, reverse the trial court’s order and remand the case. The trial court may either again summarily deny the motion and attach to its order those portions of the record that conclusively show that appellant is not entitled to relief, or hold an evidentiary hearing and then rule on the grounds alleged in the motion. See Fla.R. Crim.P. 3.850; see also, Jones v. State, 421 So.2d 55 (Fla. 1st DCA 1982); Van Bever v. State, 405 So.2d 474 (Fla. 5th DCA 1981).
REVERSED and REMANDED.
BOARDMAN, A.C.J., and LEHAN, J., concur.